DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2020 has been entered.
 
Status of the Claims
Claims 12 – 19, 23, and 31 – 38 have been cancelled. Claims 1, 3, 6 – 8, 20, 22, 25 – 27, 39 – 40, and 43 – 46 have been amended. Claims 2, 4 – 5, 9 – 11, 21, 24, 28 – 30, and 41 – 42 are as previously presented. Claim 47 is new. Therefore, claims 1 – 11, 20 – 22, 24 – 30, and 39 – 47 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 10/7/2020 has been entered. Applicant’s amendment overcomes the previously set-forth claim objections and 112(b) rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites “a layer” in line 2, “the layer” in lines 2, 5, 6, 9 and 10, and “the first layer” in line 4. It is unclear whether “the first layer” is intended to be a different layer than “a layer” and “the layer.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20 – 21, 24 – 27, and 45 – 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyano et al. (WO 2015/151834).
Regarding claim 20, Miyano teaches a method for powder-bed fusion, comprising: 
depositing a layer with a depositor (Figs. 1 and 2, depositor comprising depositor 5 and depositor 7), the layer including a powder material and a second material different from the powder material (Figs. 3 and 4; “the first powder material supply device 5 is formed to be linearly movable back and forth in one direction (the Y-axis direction in this embodiment). Then, the first powder material 16 forming the first powder material layer 4 can be freely supplied toward the table 3 with a predetermined supply width while moving" [0025]; “the filling device supplies the second powder material different from the first powder 
generating an energy beam (“infrared laser, an electron beam, a thermal head, or the like” [paragraph 0052]);
controlling the deposition of the powder material and the second material by the depositor, the layer being deposited such that the powder material is deposited in at least a first portion of the layer that is devoid of the second material and such that at least the second material is deposited in a second portion of the layer, wherein the at least first portion of the layer is different from the second portion of the layer (see Fig. 3, which shows the layer including powder material 16 and powder material 30; each of which is shown as being deposited in different portions of the layer, and each of which is shown as being deposited in different portions that are devoid of the other material; as described above and shown in Fig. 3, Miyano discloses that a region of “first powder material 16” is removed and “second powder material 30” supplied in the region; Miyano also discloses, “The removal device 31 in this embodiment includes a scraping member 36 that scrapes the first powder material layer 4 with the same layer thickness as the first powder material layer 4 .... Therefore, the portion of the first powder material layer removed by the removing device 31 is in a state where a space where the first powder material 16 does not exist is formed” [0031]; since the scraper scrapes a thickness of the layer that is the same thickness as the deposited layer, this indicates that the full thickness of the layer of the first powder material is removed in a particular area; therefore, that area is devoid of the first powder material when the second powder material is deposited ; this reads on the claimed language of the layer being deposited such that the powder material is deposited in at least a first portion of the layer that is devoid of the second material and such that at least the second material is deposited in a second portion in the layer; it is noted that the claimed “first portion of the layer” and “second portion of the layer” can be any two portions of the layer that are different from each other); and 


Regarding claim 21, Miyano teaches wherein the second material includes a second powder material (first powder material is element 16; second powder material is element 30 [paragraph 0028]).
	Additionally, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 C.D. 408 (1961).

Regarding claim 24, Miyano teaches wherein the powder material includes a powder having a first size distribution, and the second powder material includes a powder having a second size distribution different from the first size distribution (“The particle size of the powder material used as the first powder material and the particle size of the powder material used as the second powder material may be the same or different from each other” [paragraph 0029]).
Additionally, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 C.D. 408 (1961).

Regarding claim 25, Miyano teaches wherein depositing the layer further includes depositing the second material such that at least a portion of the second material is deposited in a third portion of the layer that is devoid of the powder material (Fig. 3 shows the layer including powder material 16 and powder material 30; two different annotated versions of Fig. 3 are shown above, both of which read on the claimed limitation).

Regarding claim 26, Miyano teaches wherein the depositing the layer further includes depositing the powder material in the third portion of the layer, and the method further comprises removing the powder material from the third portion of the layer prior to depositing the portion of the second material in 

Regarding claim 27, Miyano teaches wherein removing the powder material includes suctioning the powder material from the third portion of the layer (performed with suction device 37 [paragraphs 0031, 0033]).  

Regarding claim 45, Miyano teaches further comprising configuring a first depositor to deposit the powder material and configuring a second depositor to deposit the second material (Figs. 1-3: depositors 5 and 7 deposit materials 16 and 30, respectively).

Regarding claim 46, Miyano teaches further comprising controlling when the powder material is deposited by the first depositor and controlling when the second material is deposited by the second depositor as the depositor moves across the work area (the controller is described as a computer which controls the deposition of the first and second materials to the table: “formation of the said 1st powder material layer 4 and the 2nd powder material layer 6 in which the one part layer part of the modeling object of modeling object was modeled is the modeling object input into the electronic computer which is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8, 39 – 44, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Miyano et al. (WO 2015/151834) in view of Fuwa et al. (JP 2009-001900).
Regarding claim 1, Miyano teaches an apparatus for powder-bed fusion (Figs. 1 and 2, element 1), comprising: 
a depositor (Figs. 1 and 2, depositor comprising depositor 5 and depositor 7) that deposits a layer, the layer including a powder material and a second material different from the powder material (Figs. 3 and 4; “the first powder material supply device 5 is formed to be linearly movable back and forth in one direction (the Y-axis direction in this embodiment). Then, the first powder material 16 forming the first powder material layer 4 can be freely supplied toward the table 3 with a predetermined supply width while moving" [0025]; “the filling device supplies the second powder material different from the first powder material forming the first powder material layer to the portion removed by the removing device, and fills the second powder material” [paragraph 0014]; “the first powder material layer formed by the first 
a controller configured to control the depositor to regulate the deposition of the powder material and to regulate the deposition of the second material, the layer being deposited such that the powder material is deposited in at least a first portion of the layer that is devoid of the second material and such that at least the second material is deposited in a second portion in the layer (see Fig. 3, which shows the layer including powder material 16 and powder material 30; each of which is shown as being deposited in different portions of the layer, and each of which is shown as being deposited in different portions that are devoid of the other material; as described above and shown in Fig. 3, Miyano discloses that a region of “first powder material 16” is removed and “second powder material 30” supplied in the region; Miyano also discloses, “The removal device 31 in this embodiment includes a scraping member 36 that scrapes the first powder material layer 4 with the same layer thickness as the first powder material layer 4 .... Therefore, the portion of the first powder material layer removed by the removing device 31 is in a state where a space where the first powder material 16 does not exist is formed” [0031]; since the scraper scrapes a thickness of the layer that is the same thickness as the deposited layer, this indicates that the full thickness of the layer of the first powder material is removed in a particular area; therefore, that area is devoid of the first powder material when the second powder material is deposited ; this reads on the claimed language of the layer being deposited such that the powder material is deposited in at least a first portion of the layer that is devoid of the second material and such that at least the second material is deposited in a second portion in the layer); 
an energy beam source that generates an energy beam (“infrared laser, an electron beam, a thermal head, or the like” [paragraph 0052]).
Miyano does not expressly teach a deflector that applies the energy beam to fuse the layer at a plurality of locations.  
Fuwa is related to a method for producing a three-dimensional object using powder material. Fuwa teaches a deflector that applies the energy beam to fuse the layer at a plurality of locations (Fig. 1, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a deflector that applies the energy beam to fuse the layer at a plurality of locations. The deflector allows for positioning an energy beam at a desired location in order to fuse the material.

Regarding claim 2, Miyano teaches wherein the second material includes a second powder material (first powder material is element 16; second powder material is element 30 [paragraph 0028]).

Regarding claim 3, Miyano teaches wherein the depositor is further configured to deposit the powder material and the second powder material at one of the locations (Fig. 1 shows a top view of the apparatus for powder-bed fusion (element 1); Fig. 1 shows depositors 5 and 7 capable of moving in multiple directions, indicated by arrows; accordingly, the invention of Miyano is capable of depositing a second portion of the powder material and a portion of the second powder material at one of the locations), and is configured to apply the energy beam to fuse the powder material and the second powder material together at said one of the locations (‘the infrared laser, an electron beam, a thermal head, or the like” [paragraph 0052] are capable of fusing the powder material and the second powder material together).
Miyano does not expressly teach the deflector; however, Fuwa teaches the deflector as described in the rejection of claim 1.

Regarding claim 4, Miyano teaches wherein the powder material includes a first metal and the second powder material includes a second metal (“The second powder material different from the first powder material” [paragraph 0010]; “Examples [of the first powder material and second powder material] include … metals …” [paragraph 0029]).

Regarding claim 5, Miyano teaches wherein the powder material includes a powder having a first size distribution, and the second powder material includes a powder having a second size distribution different from the first size distribution (“The particle size of the powder material used as the first powder material and the particle size of the powder material used as the second powder material may be the same or different from each other” [paragraph 0029]).

Regarding claim 6, Miyano teaches wherein the depositor is further configured to deposit the second material such that at least a portion of the second material is deposited in a third portion of the layer that is devoid of the powder material (Fig. 3 shows the layer including powder material 16 and powder material 30; two different annotated versions of Fig. 3 are shown below, both of which read on the claimed limitation).

    PNG
    media_image1.png
    419
    775
    media_image1.png
    Greyscale

Fig. 3 of Miyano, annotated version 1

    PNG
    media_image2.png
    419
    778
    media_image2.png
    Greyscale

Fig. 3 of Miyano, annotated version 2

Regarding claim 7, Miyano/Fuwa teaches the apparatus of claim 6 as described above. Miyano teaches wherein the depositor is further configured to deposit the powder material in the third portion of the layer, and the depositor includes a powder remover that removes the powder material from the third portion of the layer prior to depositing the portion of the second material in the third portion of the layer (“A part of the first powder material layer formed by the powder material supply apparatus can be removed. Further, the filling device supplies the second powder material different from the first powder material forming the first powder material layer to the portion removed by the removing device, and fills the second powder material. Therefore, the powder material layers made of a plurality of types of powder materials can be provided at appropriate positions in one powder material layer” [paragraph 0014]; “The removal device 31 in this embodiment includes a scraping member 36 that scrapes the first powder material layer 4 with the same layer thickness as the first powder material layer 4 .... Therefore, the portion of the first powder material layer removed by the removing device 31 is in a state where a space where the first powder material 16 does not exist is formed” [0031]; since the scraper scrapes a thickness of the layer that is the same thickness as the deposited layer, this indicates that the full thickness of the layer of the first powder material is removed in a particular area; therefore, that area is devoid of the first powder 
 
Regarding claim 8, Miyano teaches wherein the powder remover includes a vacuum that suctions the powder material from the third portion of the layer (suction device 37 [paragraphs 0031, 0033]).

Regarding claim 39, Miyano does not expressly teach wherein the deflector is configured to modulate the energy beam such that the energy beam is applied only at the plurality of locations where the layer is to be fused.
Fuwa teaches wherein the deflector is configured to modulate the energy beam such that the energy beam is applied only at the plurality of locations where the layer is to be fused ("The light deflecting devices such as the movable mirrors 53 and 54 are controlled by a computer (not shown) or the like, and the irradiation position or the focal position of the light beam L can be changed" [0021]; the irradiation position is the location where the layer is being fused; additionally, Fig. 1 shows light beam L being applied only to the plurality of locations where the layer is to be fused).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the deflector is configured to modulate the energy beam such that the energy beam is applied only at the plurality of locations where the layer is to be fused. The use of the deflector comprising the movable mirrors allows the light beam to be positioned at the location where irradiation is desired to take place in order to fuse the material at that location.

Regarding claim 40, Miyano does not expressly teach wherein the energy beam source and the deflector are configured to cooperate to modulate the energy beam such that the energy beam is applied only at the plurality of locations where the layer is to be fused.
Fuwa teaches wherein the energy beam source and the deflector are configured to cooperate to modulate the energy beam such that the energy beam is applied only at the plurality of locations where the layer is to be fused ("The light deflecting devices such as the movable mirrors 53 and 54 are 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the energy beam source and the deflector are configured to cooperate to modulate the energy beam such that the energy beam is applied only at the plurality of locations where the layer is to be fused. The use of the deflector comprising the movable mirrors and lens allows the light beam to be positioned at the location where irradiation is desired to take place in order to fuse the material at that location.

Regarding claim 41, Miyano teaches wherein the depositor comprises a first depositor configured to deposit the powder material and a second depositor configured to deposit the second material (Figs. 1-3: depositors 5 and 7 deposit materials 16 and 30, respectively).

Regarding claim 42, Miyano teaches wherein the controller is further configured to control the depositor by controlling when the powder material is deposited by the first depositor and when the second material is deposited by the second depositor as the depositor moves across the work area (the controller is described as a computer which controls the deposition of the first and second materials to the table: (“formation of the said 1st powder material layer 4 and the 2nd powder material layer 6 in which the one part layer part of the modeling object of modeling object was modeled is the modeling object input into the electronic computer which is not shown in figure. Controlled based on the data of the formed object (for example, data in the STL (Standard Triangulated Language) file format or slice (round slice) data created based on the STL file). Supply of the body material to the table 3 and discharge of the binder liquid are performed” [0017]; “the first powder material layer formed by the first powder material supply device 5 by moving forward so as to follow the first powder material supply device 5 while maintaining a certain distance. 4, the first powder material 16 is removed from the portion to be removed and the second 

Regarding claim 43, Miyano does not expressly teach further comprising configuring a deflector to modulate the energy beam such that the energy beam is applied only at the plurality of locations where the layer is to be fused.  
Fuwa teaches further comprising configuring a deflector to modulate the energy beam such that the energy beam is applied only at the plurality of locations where the layer is to be fused ("The light deflecting devices such as the movable mirrors 53 and 54 are controlled by a computer (not shown) or the like, and the irradiation position or the focal position of the light beam L can be changed" [0021]; the irradiation position is the location where the layer is being fused; additionally, Fig. 1 shows light beam L being applied only to the plurality of locations where the layer is to be fused).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include further comprising configuring a deflector to modulate the energy beam such that the energy beam is applied only at the plurality of locations where the layer is to be fused. The use of the deflector comprising the movable mirrors allows the light beam to be positioned at the location where irradiation is desired to take place in order to fuse the material at that location.

Regarding claim 44, Miyano does not expressly teach further comprising configuring an energy beam source and a deflector to cooperate to modulate the energy beam such that the energy beam is applied only at the plurality of locations where the layer is to be fused.
Fuwa teaches further comprising configuring an energy beam source and a deflector to cooperate to modulate the energy beam such that the energy beam is applied only at the plurality of locations where the layer is to be fused ("The light deflecting devices such as the movable mirrors 53 and 54 are controlled by a computer (not shown) or the like, and the irradiation position or the focal position of the light beam L can be changed" [0021]; the irradiation position is the location where the layer is being fused; additionally, Fig. 1 shows light beam L being applied only to the plurality of locations where the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include further comprising configuring an energy beam source and a deflector to cooperate to modulate the energy beam such that the energy beam is applied only at the plurality of locations where the layer is to be fused. The use of the deflector comprising the movable mirrors and lens allows the light beam to be positioned at the location where irradiation is desired to take place in order to fuse the material at that location.

Regarding claim 47, Miyano teaches an apparatus for powder-bed fusion (Figs. 1 and 2, element 1), comprising: 
at least one depositor (Figs. 1 and 2, depositor comprising depositor 5 and depositor 7) that deposits a layer on a work area (the work area can be considered as the area on which the layer is deposited), the layer comprising a powder material and a second material different from the powder material (Figs. 3 and 4; “the first powder material supply device 5 is formed to be linearly movable back and forth in one direction (the Y-axis direction in this embodiment). Then, the first powder material 16 forming the first powder material layer 4 can be freely supplied toward the table 3 with a predetermined supply width while moving" [0025]; “the filling device supplies the second powder material different from the first powder material forming the first powder material layer to the portion removed by the removing device, and fills the second powder material” [paragraph 0014]; “the first powder material layer formed by the first powder material supply device 5 by moving forward so as to follow the first powder material supply device 5 while maintaining a certain distance. 4, the first powder material 16 is removed from the portion to be removed and the second powder material 30 is supplied to form the second powder material layer 6” [0041]; Fig. 3 shows a layer including powder material 16 and powder material 30); 
a controller configured to regulate the at least one depositor, the first layer being deposited on the work area such that a first portion of the layer comprises the powder material while being devoid of the second material, and a second portion of the layer comprises at least the second material (see Fig. 3, which shows the layer including powder material 16 and powder material 30; each of which is shown as 
an energy beam source that generates at least one energy beam (“infrared laser, an electron beam, a thermal head, or the like” [paragraph 0052]); and 
wherein the energy beam fuses the layer including the powder material and the at least one second material at a plurality of locations on the layer (the energy beam is used for “sintering” or “melting” [paragraph 0052]; since the layer spans an area, it can be considered to be located at a plurality of locations; accordingly, the layer is fused at a plurality of locations).
Miyano does not expressly teach a deflector that applies the energy beam at a plurality of locations on the layer.
Fuwa teaches a deflector that applies an energy beam at a plurality of locations on a layer (Fig. 1, movable mirrors 53, 54 and lens 55; “the irradiation position or the focal position of the light beam L can be changed” [Google Patents Translation]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a deflector that applies the energy beam at a plurality of locations on the layer. The deflector allows for positioning an energy beam at a desired location in order to fuse the material.
Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyano / Fuwa in further view of Subramanian et al. (US 2014/0099476).
Regarding claim 9, Miyano/Fuwa does not expressly teach wherein the depositor includes a vibrator that deposits the second material.
Subramanian is related to an additive manufacturing method using powder material. Subramanian teaches wherein a depositor includes a vibrator that deposits a material (“After spraying [depositing], the powder may be compacted and stabilized by means such as … mechanical or acoustic vibration prior to laser heating” [paragraph 0020].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyano/Fuwa to incorporate the teachings of Subramanian to include wherein the depositor includes a vibrator that deposits the second material. This allows the material to be compacted and stabilized, as recognized by Subramanian.

Regarding claim 10, Miyano/Fuwa does not expressly teach wherein the depositor includes a blower that deposits the second material.
Subramanian teaches wherein a depositor includes a blower that deposits a material (“The powder delivery device 60 may have one or more nozzles 62 delivering powder spray 64” [paragraph 0019]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyano/Fuwa to incorporate the teachings of Subramanian to include wherein the depositor includes a blower that deposits the second material. This allows the powder to be blown to a desired location and then fused immediately thereafter (see Fig. 2).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miyano / Fuwa in further view of Barcock et al. (US 2009/0258168).
Regarding claim 11, Miyano/Fuwa does not expressly teach wherein the depositor includes a moveable arm that deposits the second material.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyano/Fuwa to incorporate the teachings of Barcock to include wherein the depositor includes a moveable arm that deposits the second material. This allows for precise positioning of the powder material, in order to create the desired three-dimensional object.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Miyano in view of Butcher et al. (US 6,209,420).
Regarding claim 22, Miyano does not expressly teach wherein depositing the layer further includes depositing the powder material and the second powder material at one of the locations, and applying the energy beam fuses the powder material and second powder material together at said one of the locations.  
Butcher is related to a method of additive manufacturing using powder material. Butcher teaches wherein depositing a layer further includes depositing a powder material and a second powder material at a location, and applying an energy beam fuses the powder material and second powder material together at the location (“As an alternative to selective placement of different powdered materials in a layer and bonding of the entire layer at once, the same result may be achieved by a variation of the method which is easier to effectuate in practice and which may provide more precise boundaries between the different materials in a layer. In the variation, a first powdered material is deposited over the entire cross-section of a bit body layer and then selectively bonded as by a laser in desired locations. Powder in the unbonded areas of the layer is then removed and recovered by vacuuming, and a second powdered material is then deposited over the entire cross section and selectively bonded together and, preferably, to the first powdered material, with unbonded material again removed by vacuuming. A third material, etc., may also be deposited and selectively bonded” [Col. 14, lines 34-48]; Butcher recites “a third material, etc.” wherein 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyano to incorporate the teachings of Butcher to include wherein depositing the layer further includes depositing the powder material and the second powder material at one of the locations, and applying the energy beam fuses the powder material and second powder material together at said one of the locations. This allows the layer to be made of a particular material at a particular location within the layer.

Claims 28 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over Miyano in view of Subramanian et al. (US 2014/0099476).
Regarding claim 28, Miyano does not expressly teach wherein depositing the second material includes vibrating the second material.
Subramanian teaches wherein depositing a material includes vibrating the material (“After spraying [depositing], the powder may be compacted and stabilized by means such as … mechanical or acoustic vibration prior to laser heating” [paragraph 0020]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyano to incorporate the teachings of Subramanian to include wherein depositing the second material includes vibrating the second material. This allows the material to be compacted and stabilized, as recognized by Subramanian.

Regarding claim 29, Miyano does not expressly teach wherein depositing the second material includes blowing the second material.
Subramanian teaches wherein depositing a material includes blowing the material (“The powder delivery device 60 may have one or more nozzles 62 delivering powder spray 64” [paragraph 0019]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyano to incorporate the teachings of Subramanian to .

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Miyano in view of Barcock et al. (US 2009/0258168).
Regarding claim 30, Miyano does not expressly teach wherein depositing the second material includes controlling a moveable arm to deposit the second material.
Barcock teaches wherein depositing a material includes controlling a moveable arm to deposit the material (“The preferred deposition head can deliver a high-energy beam, typically a laser beam, and a feedstock, typically powder, to a substrate. The deposition head is mounted to a movement means such as a robotic arm and can traverse over the substrate in a pre-programmed path“ [paragraph 0029]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyano to incorporate the teachings of Barcock to include wherein depositing the second material includes controlling a moveable arm to deposit the second material. This allows for precise positioning of the powder material, in order to create the desired three-dimensional object.

Response to Arguments
Applicant's arguments filed 10/7/2020 have been fully considered but they are not persuasive. On page 10, with reference to claim 1, Applicant states, “Applicant has clarified the claims to indicate that ‘the layer being deposited such that the powder material is deposited in at least a first portion of the layer that is devoid of the second material and such that at least the second material is deposited in a second portion in the layer.’ Miyano teaches that the second material is applied to an area where the powder material has been removed.” Applicant further states, “As previously discussed during the in-person interview of November 15, 2019, the Office agreed that Miyano does not disclose modulating the deposition of multiple materials within a layer. The clarifying amendments to the claims indicating the layer is deposited with the powder material on a first portion and the layer being further deposited to include at least one of the second material and a combination of the powder material and the second 
However, the invention of claim 1 recites, “the layer being deposited such that the powder material is deposited in at least a first portion of the layer that is devoid of the second material, and such that at least the second material is deposited in a second portion in the layer.” First, this claimed language is open to a first portion of the layer being devoid of the second material because the second material has been removed. Second, even if the claimed language was interpreted so narrowly as to exclude “deposition-removal-deposition” as Applicant has described above, the claimed language could still be reasonably interpreted to correspond to Miyano as follows: Fig. 3 of Miyano shows the layer including powder material 16 and powder material 30, each of which is shown as being deposited in different portions of the layer. One could compare Miyano’s powder material 16 to Applicant’s “powder material,” and Miyano’s powder material 30 to Applicant’s “second material.” As shown in Fig. 3, Miyano discloses a layer being deposited such that powder material 16 is deposited in at least a first portion of the layer that is devoid of powder material 30, and such that at least powder material 30 is deposited in a second portion of the layer (see annotated Fig. 3 of Miyano, below). The reads on Applicant’s claimed language.

    PNG
    media_image3.png
    419
    778
    media_image3.png
    Greyscale

Fig. 3 of Miyano
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073.  The examiner can normally be reached on M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.S./Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761